                                                                              ijto , ■ L- i          II
                   IN THE UNITED STATES DISTRICT COURT FOR/.V, J                              DiV.
                         THE SOUTHERN DISTRICT OF GEORGIA,^^
                                  SAVANNAH DIVISION                                12 PH 3*50

PAUL WILLIAMS,
                                                                         SO.         I. Cr G/'
        Plaintiff,

V.                                                       CASE NO. CV418-266


CHATHAM COUNTY SHERIFF'S
OFFICE, SGT. A. GUTHRY, and
OFFICER D. GORDON,

        Defendants.




                                        ORDER


       Before     the     Court   is     the      Magistrate     Judge's         Report          and

Recommendation       (Doc.    7),      to    which    objections       have       been        filed

(Doc. 8). In the report and recommendation. The Magistrate Judge

recommends        that     Plaintiff's           complaint      should    be         dismissed

because Plaintiff failed to properly exhaust his administrative

remedies before filing this action. (Doc. 7.) In his objections.

Plaintiff vaguely alleges that he spoke with different people at

the    jail about his complaint and that he                      was   provided           with            a

form    to    file   this     action        in    response.     (Doc.    8.)         Plaintiff

contends that the Court should construe this sequence of events

as     an    "oral   contract       [and]         also   final       resolution           to         my

grievance." (Id.)

       After      careful    review,        the    Court     finds     that      Plaintiff's

showing      is   insufficient      to      show    that   he    fully    exhausted              his
